Blandford, Justice.
Defendant in error brought his action against plaintiff in error to recover a certain sum of money which he alleged the defendant had won from him on a horse race. On the trial, the jury found for plaintiff—defendant in error,—and the defendant, who is plaintiff in error, moved for a new trial, which was refused by the court, and error is here assigned on the refusal of the;.court to .grant the new trial prayed for.
Where a person loses money on a horse race, whether bet by himself or another person for him, he may sue for and recover the same from the winner, notwithstanding the winner may not have known the owner of the money, and may have believed that the person with whom he actually bet was the person to whom the money belonged. Code, §2753.
The verdict of the jury in this case is sustained by the evidence, and there were no errors committed by the court below in its several rulings and decisions in this case, and the judgment of the court below is hereby affirmed.
Judgment affirmed.